ASSET PURCHASE AGREEMENT made among SEABRIDGE GOLD CORPORATION PACIFIC INTERMOUNTAIN GOLD CORPORATION SEABRIDGE GOLD INC. and CONSTITUTION MINING CORP. April 1, T A B L EO FC O N T E N T S Page PART 1 INTERPRETATION 2 Definitions 2 Interpretation 5 Schedules 6 PART 2 PURCHASE OF ASSETS 7 Purchase 7 Payment of Additional Deposit and Purchase Price 7 Assignment of Rights to the Assets 7 Fees and Taxes 8 Registration Right 8 PART 3 OBLIGATIONS OF THE PURCHASER 9 Obligation to Advise of Relinquishment 9 PART 4 REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE VENDORS AND SEA 10 Representations and Warranties of Each of the Vendors 10 Representations and Warranties of SEA 12 PART 5 REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER 14 Representations and Warranties of the Purchaser 14 Confidentiality 17 Additional Covenants of the Purchaser 17 PART 6 CONDITIONS TO CLOSING 18 Conditions to Purchaser’s Obligations to Close 18 PART 7 TERMINATION 19 PART 8 FURTHER ASSURANCES AND ASSISTANCE 19 Further Assurances 19 Mutual Assistance 20 PART 9 CLOSING 20 Vendors’ Closing Deliveries 20 Purchasers’ Closing Deliveries 20 PART 10 CLOSING AND CLOSING DATE 21 Closing 21 Concurrent Requirements 21 PART 11 CONFIDENTIALITY OF DATA 21 Vendors to Maintain the Confidentiality of Data 21 - i - Page PART 12 INDEMNIFICATION 21 Indemnification of Purchaser by Vendors 21 Indemnification of Purchaser by SEA 22 Indemnification of Vendors and SEA 22 PART 13 GENERAL 24 Survival of Representations and Warranties 24 Governing Law 24 Attornment 24 Risk of Loss 25 Waiver by the Purchaser 25 Waiver by the Vendors 25 Limitation of Waiver 25 Notice 25 Time 26 Enurement 26 Entire Agreement 27 - ii - ASSET PURCHASE AGREEMENT THIS AGREEMENT is made as of the 1st day of April, 2010 AMONG: SEABRIDGE GOLD CORPORATION, a corporation existing under the laws of Nevada having a registered office at Suite 260, 6121 Lakeside Drive, Reno, Nevada 89511 (“Seabridge”) and PACIFIC INTERMOUNTAIN GOLD CORPORATION, a corporation existing under the laws of Nevada and having a registered office at Suite 260, 6121 Lakeside Drive, Reno, Nevada (“PIGC”) (Seabridge and PIGC are referred to collectively as the “Vendors”) OF THE FIRST PART AND: SEABRIDGE GOLD INC., a corporation existing under the laws of Canada and having offices at 106 Front Street East, Suite 400, Toronto, Ontario, Canada M5A 1E1 (“SEA”) OF THE SECOND PART AND: CONSTITUTION MINING CORP., a corporation existing under the laws of the State of Delaware and having offices at Pasaje Mártir Olaya 129, Oficina 1203, Centro Empresarial José Pardo Torre A Miraflores, Lima, Perú (the “Purchaser”) OF THE THIRD PART - 1 - WHEREAS: A.
